PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/536,468
Filing Date: 9 Aug 2019
Appellant(s): Capital One Services, LLC



__________________
Naveed Hasan
Reg. No. 72,688
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/22/2022.
Every ground of rejection set forth in the Office action dated 09/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claim Rejections - 35 USC § 101
Appellant points to example 39 which was found patent eligible for providing a technical process for identifying faces in digital images in the framework of learning algorithms to classify inputs based on previous training processes and performing iterative training ,  to solve the problem rooted in technology of faces in images that are distorted due to shifts, distortions, variations of scale and rotation of the face pattern in the image to minimize the false positive when classifying images, arguing that the current application like example 39 is not a process that can be performed using mental processes.   Appellant argues that the current application cannot be performed mentally because of the type of data and actions executed directed toward managing tokens corresponding to a payment device issued by various third parties in a central location pointing to the specification para 0034-0046.  Appellant further points to the limitations of the claim including “receiving messages...”, “generating time series model based on events over time”, “the time series model may be used to generate a predictive model using machine learning algorithm”, “identifying fraud or suspicious activity based on predictive model and prevent the usage of the token corresponding to the payment device”.  The examiner respectfully disagrees.  First the applicant does not explain how type of data is pertinent as it relates to mental processes or example 39.  Appellant’s arguments are vague and conclusory, conclusory statements are not persuasive. In the present application, the type of data can be processed mentally and do not require a computer. Second Appellant’s argument with respect to “actions executed directed toward managing tokens corresponding to a payment device issued by various third parties in a central location pointing to the specification para 0034-0046” is directed toward the specification and not the claim limitations. The claim limitations do not recite actions for managing tokens corresponding to a payment device issued by third parties in a central location.  The claim limitations with respect to the tokens “receiving a message...including a token”, “extracting the token and metadata”, “identifying an event tied to the token”, “storing the ...token”, “capturing token data”, “receiving new message including a token”, “identifying new event tied to a token”.  Please note that the claim limitations do not manage the token but instead is directed toward receiving in a message a token, extracting and storing the token, where events tied to the token is identified.  The claim limitations do not recite third parties, central locations or actions for managing tokens.  Appellant is arguing limitations not claimed.  Furthermore, unlike example 39 with respect to the model generation, the claim limitations are silent and the specification (para 0015, para 0040, para 0041, para 0046, para 0067) is equally silent with respect to a technical process.  
[0015] Furthermore, the system for capturing time-series token data may be used to build
analytical models. The analytical models may be used in machine-learning algorithms to
forecast, predict, and detect events, such as fraud or suspicious activity. In view of this by
being able to manage and store the token data from various distributed external systems in
central location, the system for capturing time-series token data may allow for security when
the tokens are used by being able to forecast, predict, and detect events, such as fraud or suspicious activity.

[0040] Time-series engine 108 may capture time-series data and generate a time-series
model detailing all of the account holder's tokens and events executed with the respective
tokens. For example, a time-series model may illustrate events such as creation of an token at
an external system 110, use of the token by the external system 110 to execute a transaction,
deletion of the token, suspension of the token, modification of the token, and use of the token, over a snapshot in time.

[0041] Modeling engine 112 may generate an analytical or predictive model using the
time-series data. The analytical or predictive models may be used to detect or predict events
such as detect fraud, lost or stolen payment devices, or the like. As an example, the analytical
or predictive model may detect suspicious activity based on location of an event associated
with a token based on a known location of the account holder. As another example, the
analytical or predictive model may detect suspicious activity based on the type of external
system 110 which generated the token, as the analytical or predictive model may indicate that
the type of external system 110 is different than the types of external systems 110 normally
used by the account holder. Modeling engine 112 may use machine learning algorithms to generate the analytical or predictive models.

[0046] Time-series engine 108 may capture time-series data and may generate a timeseries
model based on the token and metadata for an account holder's payment device stored
in the local vault 106. For example, the time-series data may include all of the events for a
payment device, associated with the retailer's external system 100 over a period of time. The
events may include creation of the token, use of the token, suspension of the token,
deactivation of the token, and/or the like. Modeling engine 112 may generate analytical or predictive models using the time-series data.

[0067] In operation 412, a modeling engine may generate an analytical model using the
time-series data. The analytical model may be used in predictive algorithms for forecast
events. The analytical models may also be used in machine learning algorithms to detect events such as fraud or suspicious activity detection.

Please note that the specification discloses the generating of the model to be no more than using times-series data without any details as to a technical implementation of the model generation.  The human mind is capable of remembering data observed over time, accordingly a model consisting of no more than time-series data tied to events tied to a token is a concept that can be performed mentally.  The rejection is maintained.
Appellant argues that the claims contain the additional element of “communicating...with ...external system corresponding to the ...token to execute an action associated with the ...token, based on received input, wherein usage of the payment device at the external system is prevented based on the action”.  Appellant argues that such process integrates the abstract idea into a practical application of providing visibility and control over specific tokens, amounting to significantly more.   Appellant argues that this process provides an improvement to the functioning of the computer, another technology or technical field.  Appellant argues that similar to example 40, which controlled the collection of data by providing an improvement to the traffic network system by avoiding excess traffic volume on the network.  Appellant states that the current application similar to example 40 improves technology by providing a technical advantage of not completely deactivating the user payment device while still preventing fraud.  The examiner respectfully disagrees. Unlike example 40, which clearly identifies the problem rooted in technology and provides a technical process to provide a solution, the current application is silent to any technical problem or technical solution. The specification is silent with respect to identifying a problem rooted in technology and silent with respect to a technical process to provide a solution to the identified problem.  Rather the specification focuses on the generation of tokens for payment devices and the financial institution issuing the tokens many need to access the token data stored, with a solution to this business process by capturing time series data of events tied to tokens as the events occur.  The claim limitations do not actually do anything with the generated time series model, instead the limitations merely identify the events tied to the tokes and identify possible fraud based on the event tied to the tokens. This is mere data analysis to prevent fraud.  Accordingly example 40 is not applicable to the current application.   Furthermore, Appellant’s argument that the claim limitations provide a technical advantage/improvement by not completely deactivating a device is arguing limitations not found in the claim limitations.  The claim limitations recite the wherein statement “communicating, by the one or more computing devices, with at least one external system corresponding to the at least one token to execute an action associated with the at least one token, based on the received input, wherein usage of the payment device at the external system is prevented based on the action “.  The prevented action is not limited to “not completely deactivating the device”.  Furthermore, the limitation only “communicates” for the intended use to execute an action.  No action is actually claimed including the usage of the device prevented.  Appellant is arguing limitations not claimed. 
Appellant points to the specification para 0001-0004, 0012-0015, para 0034-0046 and para 0047-0050, where the tokens may be randomized strings used to execute events associated with a payment device.  The claim limitations are distinguishable in which it may be difficult to track and manage different tokens assigned by various entities.  Appellant argues that the current limitations provide visibility into events associated with each token and identify fraudulent activity associated with respective tokens, provide access to prevent usage of the tokens.  Appellant argues that the time-series data is used to identify potential fraud activity, track information about token on a GUI display and allow the user to view different tokens tied to a payment device and associated activity. Appellant points to example in para 0049, stating that the GUI allows the user to control the usage of the specific token while other tokens may be used citing the specification (para 0012, 0015, 0034-0050).  Appellant argues that this process eliminates the need to generate new tokens each time fraud activity is detected which provides an improvement over prior art systems.  The examiner respectfully disagrees with the premise of Appellant’s argument.  Similar to the above, Appellant is arguing the specification and not the claim limitations.  The claim limitations are silent with respect to randomized tokens, silent with respect to tracking and managing different tokens.  The claim limitations recite capturing data for at least one token and generating time-series model, but does not recite a tracking process of a plurality of tokens.  The claim limitations are silent with respect to  “allow the user to view different tokens tied to a payment device and associated activity” or ” allows the user to control the usage of the specific token while other tokens may be used”.  Appellant is arguing limitations not claimed.  The rejection is maintained.
Appellant argues that claim 1 improves the functioning of a computer by identifying fraudulent or suspicious activity tied to a particular token.  This allows for identifying data breaches, hackers, phishing attempts and other data breaches.  The improvement to the computer is found in enhanced security and integrity of data.  The examiner respectfully disagrees.   The claim limitations merely identify fraud based on events tied to a token using time series data.  The identification of fraud based on data analysis does not impact the functioning or capability of computers.  Such processes of fraud detection based on data analysis are a common business process in risk mitigation.  Appellant has not pointed to what improvement to computers is the result of the claimed process, instead Appellant is focusing on the data that is analyzed and the intended result is the determination of data integrity.  However, the claim limitations do not analyze data for data integrity or enhanced security, rather the claim limitations merely identify fraud based on data analysis.  Nothing in the claims provides a process on how to prevent fraud there are no technical process to provide the improvement or prevention of fraud, rather the claim limitations recite identifying fraud based on data analysis.   No further action is taken in the claim as it relates to fraud prevention.   The communication step does not tie fraud to the intended use to execute an action.  Appellant is arguing limitations not claimed.
Appellant argues that based on the claimed subject matter above does not recite a mental process or add significantly more than the identified abstract idea, Claims 1-5, 7, 9-13, 15 and 17-20 are patent eligible.  The examiner respectfully disagrees.  See response above, the rejection is maintained.
With respect to mental processes, the claim limitations recite “receive data, extract data, identifying an event, store data, capture data, generate a model using data, receive a new message, identify a new event and identify fraud activity, display data, receiving user input and communicating with external systems. The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computing devices performing the functions.  Except for the steps of displaying data, and communicating with external systems, and reciting one or more computing device, nothing in the claim element precludes the step from practically being performed in the mind. The recited steps can easily be performed in the human mind as mental processes for example the steps of receive data, extract data, identify an event, receive a message, identify anew event and identify fraud or suspicious activity, and receiving inputs as these processes mimic human thought processes of observation and analysis.   The limitations store data, capture data and generate a time series data model, mimic human thought processes of observation and memory as the time series data is merely data remembered/stored over time.  Furthermore, the limitation generate a model using data mimic data analysis and planning which can be performed using mental processes and pen and paper.  Accordingly the claim limitations, mimic human thought processes of observation, evaluation and opinion, and communication of result which, where the data interpretation is perceptible only in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
The examiner further notes that the claim limitations recite the token receive in a message, extracted from the message, tokens captured, tokens stored recite an and functions of events tied to tokens, however the claim limitations do not recite any token activity that go beyond tokens received, captured and stored.   The specification states that the token is used to replace sensitive data (see para 0002).  Receiving, capturing and storing tokens is not sufficient to provide an improvement to computer functions, provide the needed significantly more or provide patent eligibility in the Alice step 2 analysis process.  The rejection is maintained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
Conferees:
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697                                                                                                                                                                                                        
/JAMISUE A PLUCINSKI/Quality Assurance Specialist, Tech Center 3600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.